Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-1163)

Complainant,
v.
Abbas Willimatic LLC d/b/a Sam’s Food Stores / Citgo,
Respondent.
Docket No. C-14-1675
Decision No. CR3418
Date: October 15, 2014
INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Abbas Willimatic LLC d/b/a Sam’s Food Stores / Citgo, at 217
Main Street, Willimantic, Connecticut 06226 and by filing a copy of the complaint with
the Food and Drug Administration’s (FDA) Division of Dockets Management. The
complaint alleges that Sam’s Food Stores / Citgo unlawfully sold tobacco products to
minors and failed to verify, by means of photo identification containing a date of birth,
that the purchaser of a tobacco product was 18 years of age or older, thereby violating the
Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its
implementing regulations, 21 C.F.R. pt. 1140. CTP seeks to impose a $500 civil money
penalty against Respondent Sam’s Food Stores / Citgo.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on August 14, 2014, CTP served the
complaint on Respondent Sam’s Food Stores / Citgo by United Parcel Service. In the
complaint and accompanying cover letter, CTP explained that, within 30 days,
Respondent should pay the penalty, file an answer, or request an extension of time in
which to file an answer. CTP warned Respondent that, if it failed to take one of these
actions within 30 days, the Administrative Law Judge could, pursuant to 21 C.F.R.
§ 17.11, issue an initial decision ordering it to pay the full amount of the proposed
penalty. Respondent Sam’s Food Stores / Citgo has neither filed an answer within the
time prescribed, nor requested an extension of time within which to file an answer.
Pursuant to 21 C.F.R. § 17.11, I assume that the facts alleged in the complaint (but not its
conclusory statements) are true. Specifically:

e At Respondent’s business establishment, 217 Main Street, Willimantic,
Connecticut 06226, on May 21, 2013, at approximately 2:23 PM, an FDA-
commissioned inspector observed Respondent’s staff sell a package of Newport
Smooth Select Menthol Box 100s cigarettes to a person younger than 18 years of
age;

e Ina warning letter issued on June 13, 2013, CTP informed Respondent of the
inspector’s observation from May 21, 2013, and that such an action violates
federal law, 21 C.F.R. § 1140.14(a). The letter further warned that if Respondent
failed to correct its violations, the FDA could impose a civil money penalty or take
other regulatory action;

e At Respondent’s business establishment, 217 Main Street, Willimantic,
Connecticut 06226, on January 29, 2014, at approximately 11:21 AM, FDA-
commissioned inspectors documented Respondent’s staff selling a package of
Skoal Long Cut Xtra Wintergreen smokeless tobacco to a person younger than
18 years of age. The inspectors also documented that Respondent’s staff failed to
verify, by means of photo identification containing the bearer’s date of birth, that
the purchaser of a tobacco product was 18 years of age or older.

These facts establish Respondent’s liability under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if sold or distributed in violation of regulations issued under section 906(d) of the Act.

21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 CFR. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). Under 21 C.F R.

§ 1140.14(a), no retailer may sell cigarettes or smokeless tobacco to any person younger
than 18 years of age. Under 21 C-F.R. § 1140.14(b)(1), retailers must verify, by means of
photo identification containing the bearer’s date of birth, that no cigarette or smokeless
tobacco purchaser is younger than 18 years of age.

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $500 against Respondent
Abbas Willimatic LLC d/b/a Sam’s Food Stores / Citgo. Pursuant to 21 C.F.R.

§ 17.11(b), this order becomes final and binding upon both parties after 30 days of the
date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

